DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 13 January 2021.
This office action is made Final.
Claim 1 has been amended.
Claims 1-6 are independent claims. Claim 1 is an independent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation “present a second user interface element” then later says “wherein the second interface element is invisible.”  Present means “to offer to view”. Therefore,  it doesn’t make sense for something to be invisible and presented at 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 remain rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Radkovitz US 20140152693 A1.
As per independent claim 1, Radakovitz teaches a device, comprising: 
a non-transitory memory storing instructions ([0066] computer storing instructions); and 
one or more processors in communication with the non-transitory memory ([0064] processor), wherein the one or more processors execute the instructions to: 
detect, in a visible output space for interacting with a user having at least one dimension, a first location of a subspace (FIG 2-4; 0001, 0020, 26-0040:Discloses a display touch screen that has at least one dimension. (0019) On the display screen, an application/window is displayed. The application is associated with different display modes: hidden, collapsed, and expanded wherein each mode has one or more different UI elements are display in one or more locations on the screen/within the application. Using a location of the screen/subspace, the user interacts with portions of the screen/subspace to select/change a display mode wherein UI elements appear in locations in the subspace)
present a first user interface element of a first operating instance of a first operable entity based on the first location (Fig. 3, content area); 
present a second user interface element of a second operating instance of a second operable entity based on the first location, wherein the second user interface element is invisible ([0026-0040], Fig. 3, 4 user swipes the screen and an invisible command area gets exposed); 
receive an indication to automatically change the subspace (gesture); and 
automatically change the subspace to have a second location in the visible output space for interacting with the user, wherein the first user interface element and the second user interface element are each presented, based on the second location, in the changed subspace, wherein in the second location the second user interface element is visible ([0026-0040] user contacts portions of screen. In addition, FIG 2-4 and 0026-0040 discloses changing the subspace to include both the first UI element and the second UI element, wherein the second UI element was previously invisible. In other words, only the first UI element was displayed. FIG 3 discloses the subspace/application could be presented in one of 3 different view modes such a first viewing mode such as 310 or a second viewing mode comprising a second UI element such as 330. FIG 4 and 031-0037: The user contacts portions of the screen have the subspace be automatically changed in the application to be in one of the viewing modes, shown in FIG 3, to display both the first and second elements)

As per dependent claim 2, Radakovitz teaches wherein the device is configurable such that at least one of the first user interface element or the second user interface element includes a user-detectable output ([0026-0040], Fig. 3 content and commands for the user to detect with their eyes).  
As per dependent claim 3, Radakovitz teaches wherein the indication to change the subspace includes the user-detectable output ([0026-0040], Fig. 3 changing the subspace changes the interface and displays the output).  
As per dependent claim 4, Radakovitz teaches wherein the device is configurable such that at least one of the first operating instance or the second operating instance includes operating at least one of an application, a computing process (Fig. 3 a graphical interface), a thread, an operating environment (OE), a network service, a virtual machine, or an operating system.  

As per dependent claim 6, Radakovitz teaches wherein the device is configurable such that the virtual circuitry includes at least one of code ([0045] code) or data for operating as at least one of an application, a computing process, a thread, a virtual machine, or a network service.

Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive.
	On page 4, in regards to Claims 1-6 rejected under 35 USC 112(b), Applicant argues that the rejection is deemed moot/overcome in response to the amendment to the claims. However, the Examiner disagrees. The Examiner respectfully states the limitation “present a second user interface element” then later says “wherein the second interface element is invisible” was not amended at all. Therefore, the rejection remains for the reasoning/rationale explained above. 

	On pages 4-5, in regards to claim 1 rejected under 35 USC 102(a)(1), Applicant argues that Radakovitz does not teach the amended limitation “detect, in a visible output space for interacting with a user having at least one dimension, a first location of a subspace”. Applicant argues that paragraphs 0026 and 0040 relied on by the Examiner (from the previous Office action) does not teach the amended limitation.  
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Radakovitz does not teach the limitation by merely summarizing Radakovitz and allegedly concludes that Bradley does not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of Bradley by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how Bradley is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating Radakovitz, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Furthermore, the Examiner respectfully states to the Applicant that only 0026 and 0040 of Radakovitz were not used to reject the argued limitation. Page 3 of the Non-Final Office Action mailed on 13 August 2021 indicated that Paragraphs 0026-0040 were used to reject a previous version of this limitation, not 0026 & 0040. In other words, the office action stated 0026 through 0040, not 0026 and 0040. 

 Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Applicant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below. 

Therefore, the cited art teaches the limitation

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177